CaSe 18-90848-BHL-13 DOC 37 Filed 03/14/19 EOD 03/14/19 08201218 Pg 1 Of 4

UNITED STATES BANKRUPTCY COURT
SOUTHERN DlSTRlCT OF lND|ANA

NEW ALBANY DlVlSlON
lN RE:
KR|STY A. SAMS } CASE NO. 18-90848-BHL-13
DEBTOR }

MOT|ON 10 MOD|FY DEBTOR’S CHAPTEB 13 PLAN
AND NOTICE OF OBJECTION DEADL|NE

Comes now the above-captioned Debtor by Counsel, and tiles his Motion
to Modlfy Debtor's Chapter 13 Plan. ln support of this Motionl Counsei for the
Debtor states as follows:

1. The Debtor is working with Freedom Mortgage Corporation on a pro
se loan modification The Debtor is delivering trial period payments
to Freedom Mortgage Corporation in the amount of $773.78 direct for
February, March and April, 2019 payments The Debtor proposes to
allow continuing modilied mortgage payments in the amounth
$773.78 per month to be paid inside of the plan commencing with the
May, 2019 mortgage payment The Debtor understands that a
second Motion to Modify the plan maybe required at that time for the
accurate modified mortgage payments The arrearages will be
cured in the final loan modification

2. The Debtor proposes to allow an administrative claim held by

Freedom Mortgage Corporation In the amount of $450.00 for proof of
claim/attorney fees.

3. The Debtor proposes to surrender her interest in a 2000 Chrysler
Sebring to Napoleon State Bank. The vehicle is no longer
operationai. The Debtor proposes to strike the secured claim filed by
Napoleon State Bank.

4. The Debtor proposes to surrender her interest in a 2006 Chevrolet
Trailblazer to OneiVlain Financial Services. The vehicle is no longer
operational. The Debtor proposes to strike the secured claim filed by
OneMain Financial Services.

5. The Debtor has received consent to purchase a replacement vehicle.

6. The Debtor proposes to cure any pending plan delinquency through
and including February, 2019 by the reduction of the base amount of
her plan alter surrendering said vehicle.

WHEREFORE, the Debtor, by Counsel, requests the Court to modify her
plan by decreasing her payments to $152.14 per month commencing in March.
2019 then will increase to $1,003.30 per month commencing in April, 2019.

Case 18-90848-BHL-13 DOC 37 Filed 03/14/19 EOD 03/14/19 08201218 PQ 2 Of 4

t 7 7
oatedthis l Li[}bcll;§of Zz%/t @/s/ .2019.
KoEHLERLanoF::§§W//
By: -

o . oe er
Attorney No. 15669-98
400 Pearl St., Su`rte 200
New Aibany, indiana 47150
Te|ephone: (812)949-221 1

_ QMQ Fax: (812)941-3907
’KN${* E-maii: ilovdkoeh|rer@hotmai|.com
KR|STY A. SAIVIS

    

 

NOT|CE lS GIVEN THAT any Objection must be filed with the Bankruptcy
Cierk within 21 days from the date of service [or such other time period as may
be permitted by Fed.R.Bankr.P.QOOB(f)]. Those not required or not permitted to
tile electronically must deliver any objection by U.S. maill courierl
overnight/express maii, or in person at:

U.S. Bankruptcy Court
110 U.S. Courthouse
121 W. Spring Street

New A|bany, indiana 47150

The objecting party must ensure delivery of the objection to the party filing
the motionl (the Trustee - if not the movant or the objector) (and the Debtor - if
not the movant or the objector). |f an objection is NOT timely filed, the
requested relief may be granted.

CERT|F|CATE OF SERVIQ§
”” @/;
The undersigned certifies that on the day of , 2019
a copy of the foregoing was filed electronically. Notice of this filing will be sent to

the following parties through the Court's E|eotronic Case Filing System:

Joseph M. B|aci<, Jr., Chapter 13 'l'rustee: imbecf@trustee13.com
U.S. Trustee: ustpreqion10.in.ecf@_usdoi.qov

i further certi that a true y of t e foregoing lVlotion to lViodify was sent
via U.S. Niaii this/ '/”lday of §§ h §§ t_~ , 2019 to ali parties attached
hereto;

.K EHLERH

Case 18-90848-BHL-13
Label Matrix for local noticing
0756-4
Case 18-90848-BHL-13
Southern District of Indiana
New Albany
Thu Mar 14 07:55:14 EDT 2019

Attorney General of the United States
U.S. Department of Justice

950 Pennsylvania Awe NW

Washington, DC 20530-0001

(pjcm'm. on
to Box 30sz
sam mo cm ur 84130-0285

Cb/gcodys
Po Box 182789
Columbus, OH 43218-2789

Creditonebnk
Po Box 98875
Las Vegas, NV 89193-8875

Freedom Mortgage Corporatioo
Bankruptcy Depart.ment

10500 Kincaid Drive

Suite 300

Fishera, IN 46037-9764

I C System
Po Box 64378
Saint Paul, HM 55164-0318

LVNV Funding, LLC

c/o Resurgent Capital Services
P.O. Box 10587

Greenville, SC 29603-0587

OneMain
PO Hox 3251
Evansville, IN 47731-3251

QuantumS Group LLC as agent for
Comenity Bank

PO Box 188

Kirkland, HA 98083-0788

DOC 37 Filed 03/14/19

Ally Bank
P0 Box 130424
Roseville, MN 55113-0004

Joseph M. Black Jr.

Office of Joseph M. Black, Jr.
PO Box 846

Seymour, IN 47274-0846

Capital One Bank (USA), N.A.
PO Box 71083
Charlotte, NC 28272-1083

ch/chldplce
Po Box 182120
Columbus, OH 43218-2120

David Sams
139 N Sycamore Street
Osgood, IN 47037-1040

Freedom Mtg
10500 Kincaid Dr
Fishers, IN 46037-9749

Lloyd Koehler
400 Pearl St. Ste 200
Nev Albany, IN 47150~3451

Merrick Bk
Po Box 9201
Old Bethpage, NY 11804-9001

Onemain
Po Box 1010
Evansville, IN 47706-1010

Quantum3 Group LLC as agent for
Comenity Capital Bank

PO Box 788

Kirkland, WA 98083-0788

EOD 03/14/19 08201218 PQ 3 Of 4

Ally Fincl
P.o. Box 380901
Bloomington, MN 55438-0901

CW Nexus Credit Card Holdings l, LLC
Resurgent Capital Services

PO Box 10368

Greenville, SC 29603-0368

Cb/buckle
Po Box 182789
Columbus, OH 43218-2789

Coasttocoast
101 Hcdencamp Rd Ste 120
Thousand Oaks, CA 91360-5831

Fedloan
Po Box 60610
Harrisburg, PA 17106-0610

Fst Pcemier
3820 N Louise Ave
Sioux Falls, SD 57107-0145

Koehler Lav O£fice
400 Pearl St, ste 200
New Albany, IN 47150-3451

Napoleon Bk
8912 N Us 421
Napoleon, IN 47034

Premier Bankcard, Llc

Je£ferson Capital Systems LLC Aasignee
Po ch 7999

Saint Cloud Hn 56302-7999

Recmgmt.part
1312 W Westridge Blvd
Greensburg, IN 47240-3251

CaS€ 18-90848-BHL-13

Rumpke Ccnsolidated Companies, Inc.
10195 Hughes Road
Cincinati, OH 45251-4598

Ssntander
Po Box 961245
Ft Horth, TX 76161-0244

U.S. Attorney's Office
10 H Harket St Ste 2100
Indianapolis, IN 46204-1986

Verizon

by American InfoSource as agent
PO Box 248838

0k1ahoma City, OK 73124-8838

DOC 37 Filed 03/14/19

SANTANDER CONSUMER USA, INC.
P.O. BOX 560284
DALLAS, TX 75356-0284

Molly Slutsky Simons

Sottile & Barile

394 Hards Corner Rd., Suite 180
cheland, 00 45140-8362

U.S. Department of Education
c/o FedLoan Servicing

P.O. Box 69184

Harrisburg, PA 17106~9184

EOD 03/14/19 08201218 Pg 4 Of 4

Kristy A Sams
20 Box 501
Hilan, IN 47031-0501

The Napoleon State Bank
P. 0. Box 9
Napoleon, IN 47034-0009

U.S. Trustee

Office of U.S. Trustee

101 W. Ohio St.. Ste. 1000
Indianapolis, IN 46204-1982

The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(£) and Fed.R.Bank.P. 2002 (g)(4).

Capital One
15000 Capital One Dr
Richmond, VA 23238

The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.

(u)Freedom Mortgage Corporation

End of Label Matrix

Mailable recipients 39
Bypassed recipients 1
Total 40

